2002 PRAXAIR, INC. LONG TERM INCENTIVE PLAN

Praxair, Inc. and Subsidiaries

--------------------------------------------------------------------------------

Exhibit 10.01

Amended and Restated
As of February 24, 2004

Section 1. Purpose. The purpose of the 2002 Praxair, Inc. Long Term Incentive
Plan (hereinafter referred to as the “Plan”) is to (a) advance the interests of
Praxair, Inc. (the “Company”) and its stockholders by providing incentives and
rewards to those employees who are in a position to contribute to the long term
growth and profitability of the Company; (b) assist the Company and its
subsidiaries and affiliates in attracting, retaining, and developing highly
qualified employees for the successful conduct of their business; and (c) make
the Company’s compensation program competitive with those of other major
employers.

Section 2. Definitions.

               2.1 A “Change in Control of the Company” shall be deemed to occur
if any of the following circumstances shall occur:

(i)  

individuals who, on January 1, 2003, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2003,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without objection to such nomination) shall
be an Incumbent Director; provided, however, that no individual elected or
nominated as a director of the Company initially as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed an Incumbent Director;


(ii)  

any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions, (A) by the Company or any Subsidiary; (B) by
any employee benefit plan sponsored or maintained by the Company or Subsidiary;
(C) by any underwriter temporarily holding securities pursuant to an offering of
such securities; (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)); or (E) pursuant to any acquisition by a Participant (as
defined in Section 2.11) or any group of persons including a Participant (or any
entity controlled by a Participant or any group of persons including a
Participant);


(iii)  

the consummation of a merger, consolidation, share exchange or similar form of
corporate transaction involving the Company or any of its Subsidiaries that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”); or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the


1



--------------------------------------------------------------------------------

same proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination; (B) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation), is or becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation);
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (A), (B)
and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

(iv)  

The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale or disposition of all or substantially all
of the Company’s assets.


               Notwithstanding the foregoing, a Change in Control of the Company
shall not be deemed to occur solely because any person acquires beneficial
ownership of more than 20% of the Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

               2.2 “Code” means the Internal Revenue Code of 1986, as now or
hereafter amended.

               2.3 “Committee” shall mean the Compensation and Management
Development Committee of the Board of Directors of the Company or such other
Committee appointed by the Board for the purpose of administering this Plan
comprising two or more members of the Board who are “non-employee” directors
within the meaning of Rule 16b-3 under the Exchange Act.

               2.4 “Disability” means a Participant’s inability to engage in any
substantial gainful activity because of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of six months or longer.

               2.5 “Eligible Employee” means any employee of the Company or of a
participating Subsidiary or Affiliate of the Company except those
union-represented employees where no agreement has been reached with their
collective bargaining representative for their participation in this Plan. No
“Eligible Employee” shall be a member of the Committee.

               2.6 “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

               2.7 “Executive Officer” shall mean an Executive Officer of the
Company, as such term is defined within the meaning of the Exchange Act or for
purposes of Section 16 of the Exchange Act.

               2.8 “Incentive Stock Option” means any stock option granted
pursuant to this Plan which is designated as such by the Committee and which
complies with Section 422 of the Code.

               2.9 “Market Price” is the mean of the high and low prices of the
Common Stock of the Company as reported in the New York Stock Exchange-Composite
Transactions on the date for which a Market Price is to be determined under this
Plan (or on the next preceding day such Stock was traded on a stock exchange
included in the New York Stock Exchange-Composite Transactions if it was not
traded on any such exchange on such date).

               2.10 “Non-Qualified Stock Option” means any stock option granted
pursuant to this Plan which is not an Incentive Stock Option.

               2.11 “Participant” shall mean an individual selected to
participate in the Plan pursuant to Section 3.

2


--------------------------------------------------------------------------------

               2.12 “Performance Award” shall mean a payment pursuant to Section
8 herein.

               2.13 “Restricted Stock” means Stock of the Company subject to
restrictions on the transfer of such Stock, conditions for forfeiture of such
Stock, or any other limitations or restrictions as determined by the Committee.

               2.14 “Retirement” shall mean termination of employment with the
Company or a Subsidiary or Affiliate, other than for cause, with the right to
receive immediately a non- actuarially reduced pension under the Company’s
Retirement Program; provided, however, that if the Participant is employed by a
foreign affiliate of the Company and/or is not eligible to participate in the
Company’s Retirement Program, “Retirement” shall mean termination of employment
with the Company or a Subsidiary or Affiliate, other than for cause, after the
Participant has (i) attained age 65; (ii) attained age 62 and completed at least
10 years of employment with the Company; or (iii) accumulated 85 points, where
each year of the Participant’s age and each year of employment with the Company
count for one point.

               2.15 “Stock” shall mean the Common Stock, $0.01 par value, of the
Company.

               2.16 “Subsidiary” and “Affiliate” of the Company each shall mean
any entity in which the Company has a 50% or greater ownership interest,
directly or indirectly.

Section 3. Participation. The Participants in the Plan (“Participants”) shall be
those Eligible Employees who are selected to participate in the Plan by the
Committee. Any Eligible Employee, or each member of any group of Eligible
Employees, to whom the Committee by resolution has granted an award (or as to
whom the Committee has delegated to the Chief Executive Officer the right to
allocate awards pursuant to Section 4) shall be deemed a Participant with
respect to such award.

Section 4. Administration. The Plan shall be administered and interpreted by the
Committee, which shall have sole authority to make rules and regulations for the
administration of the Plan. The interpretations and decisions of the Committee
with regard to the Plan shall be final and conclusive and binding upon all
Participants. The Committee may request advice or assistance or employ such
persons (including without limitation, legal counsel and accountants) as it
deems necessary for the proper administration of the Plan. The Committee shall
(i) determine the number and types of awards to be made under the Plan; (ii)
select the awards to be made to Participants; (iii) set the exercise price, the
number of options to be awarded, and the number of shares to be awarded out of
the total number of shares available for award; (iv) delegate to the Chief
Executive Officer of the Company the right to allocate awards among Eligible
Employees who are not Executive Officers of the Company, such delegation to be
subject to such terms and conditions as the Committee in its discretion shall
determine; (v) establish administrative regulations to further the purpose of
the Plan; and (vi) take any other action desirable or necessary to interpret,
construe or implement properly the provisions of the Plan.

Section 5. Awards.

               5.1  Types of Awards. Awards under this Plan may be in any of the
following forms (or a combination thereof) (i) stock option awards; (ii) grants
of Stock or Restricted Stock; or (iii) Performance Awards. All awards shall be
made pursuant to award agreements between the Participant and the Company. The
agreements shall be in such form as the Committee approves from time to time.

               5.2  Maximum Amount Available. The total number of shares of
Stock (including Restricted Stock, if any) optioned or granted under this Plan
during the term of the Plan shall not exceed 15,800,000 shares. Solely for the
purpose of computing the total number of shares of stock optioned or granted
under this Plan, there shall not be counted (i) any shares which have been
forfeited; (ii) any shares covered by an option which, prior to such
computation, has terminated in accordance with its terms or has been cancelled
by the Participant or the Company; and (iii) any shares otherwise deliverable

3

--------------------------------------------------------------------------------

to a Participant or his/her transferee upon exercise of an option, or upon the
grant or vesting of a Stock Award (as defined in Section 7.1), which are
withheld by the Company in order to satisfy tax withholding or exercise price
obligations. In addition, there shall be credited to the number of authorized
shares remaining for grant or option under this Plan, any share which is
delivered to the Company by a Participant or his/her transferee in satisfaction
of tax withholding or exercise payment obligations.

               5.3 Adjustment in the Event of Recapitalization, etc. In the
event of any change in the outstanding shares of the Company by reason of any
stock split, stock dividend, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change or in the
event of any special distribution to the stockholders, the Committee shall make
such equitable adjustments in the number of shares and prices per share
applicable to options then outstanding and in the number of shares which are
available thereafter for Stock Option Awards (as defined in Section 6.1) or
other awards, both under the Plan as a whole and with respect to individuals and
award type, as the Committee determines are necessary and appropriate. Any such
adjustment shall be conclusive and binding for all purposes of the Plan.

Section 6. Stock Options.

               6.1  Award Types. The Company may award options to purchase the
Common Stock of the Company (hereinafter referred to as “Stock Option Awards”)
to such Participants as the Committee (or the Chief Executive Officer of the
Company, if the Committee in its discretion delegates the right to allocate
awards pursuant to Section 4) authorizes and under such terms as the Committee
establishes. The Committee shall determine with respect to each Stock Option
Award, and designate in the grant, whether a Participant is to receive an
Incentive Stock Option or a Non-Qualified Stock Option.

               6.2  Per-Participant Limits. The maximum number of shares of
Stock with respect to which Stock Option Awards may be granted under this Plan
during any calendar year to any Participant is 1,000,000 except in the case of a
multi-year grant, in which case the maximum number of shares for the Participant
shall be 1,000,000 times the number of years during which the Participant is not
to receive any additional grants of Stock Option Awards.

               6.3   Exercise Price. The exercise price of each share of Stock
subject to a Stock Option Award shall be specified in the grant, but in no event
shall the exercise price be less than the closing price of the Common Stock of
the Company on the date the award is granted as reported in the New York Stock
Exchange-Composite Transactions. If the Participant to whom an Incentive Stock
Option is granted owns, at the time of the grant, more than ten percent (10%) of
the combined voting power of the Participant’s employer or a parent or
subsidiary of the employer, the exercise price of each share of Stock subject to
such grant shall be not less than one hundred ten percent (110%) of the closing
price described in the preceding sentence.

               6.4  Repricing. Without the prior approval of the Company’s
shareholders, (a) the exercise price of any Stock Option Award granted pursuant
to this Plan shall not be changed following the date of its grant, other than
such equitable changes as may arise in connection with the adjustments permitted
under Section 5.3 and no Stock Option Award may be cancelled and replaced with a
new Stock Option Award with a lower exercise price where the economic effect
would be the same as reducing the exercise price of the cancelled option.

        6.5  Transferability.

        (a) Stock Option Awards shall not be transferable by the Participant
other than:

(i)  

In the case of the Participant’s death, pursuant to the beneficiary designation
then on file with the Company, or, in the absence of such a beneficiary
designation (or if the


4

--------------------------------------------------------------------------------

designated beneficiary has pre-deceased the Participant), by will or the laws of
descent and distribution (in which case the Company without liability to any
other person, may rely on the directions of the executor or administrator of the
Participant’s estate with respect to the disposition or exercise of such
options);

(ii)  

In the Committee’s discretion, the terms of a Non-Qualified Stock Option may
permit the Participant to transfer the Stock Option Award to (w) his or her
spouse, children (including by adoption), stepchildren or grandchildren
(referred to herein as the Participant’s “Family Members”), (x) a trust or
trusts for the exclusive benefit of such Family Members, (y) a partnership in
which such Family Members are the only partners, or (z) such other persons or
entities as the Committee may approve on a case-by-case basis; or


(iii)  

In the case of a transferee’s death, to his/her estate without rights to further
distribution.


        (b) Any transfer pursuant to this Section 6.5 shall be subject to the
following:

(i)  

there may be no consideration for any such transfer;


(ii)  

the stock option agreement pursuant to which such Stock Option Award is granted
must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 6.5; and


(iii)  

subsequent transfers of transferred Stock Option Awards shall be prohibited
except those in accordance with this Section 6.5.


        (c) Following transfer, any transferred Stock Option Award shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. The events of death, Disability, Retirement and
termination of employment with respect to an outstanding Stock Option Award
shall be in relation to the original grantee Participant notwithstanding an
earlier transfer of the Stock Option Award. Following such events, the Stock
Option Award shall be exercisable by the transferee only to the extent and for
the periods specified in Sections 6.7 and 6.8 hereof.

        6.6 Duration of Stock Option Awards. A Stock Option Award by its terms
shall be of no more than ten (10) years’ duration, except that an Incentive
Stock Option granted to a Participant who, at the time of the grant, owns Stock
representing more than ten percent (10%) of the combined voting power of the
Participant’s employer or a parent or subsidiary of the employer shall by its
terms be of no more than five (5) years’ duration.

        6.7 Initial Vesting. A Stock Option Award by its terms shall be
exercisable only after the earliest of:

 

     (i) such period of time as the Committee shall determine and specify in the
grant, but in no event less than three years following the date of grant of such
award provided that options granted may partially vest after no less than one
year so long as the entire grant does not vest fully until at least three years
have elapsed from the date of grant;


 

     (ii) the Participant’s death; or


 

     (iii) a Change in Control of the Company.


In the event of the Participant’s Disability or Retirement or the termination by
the Company of the Participant’s employment other than for cause, a Stock Option
Award shall not be exercisable at the time of such event but shall become
exercisable at the time specified in clauses (i), (ii) and (iii) above.
Notwithstanding the foregoing, in the event of a Participant’s Retirement prior
to the first anniversary

5

--------------------------------------------------------------------------------

date after the date of a Stock Option Award, such Stock Option Award shall not
vest but shall be immediately forfeited.








6



--------------------------------------------------------------------------------

               6.8  Exercise Period. A Stock Option Award is only exercisable by
a Participant (or, if the Stock Option Award has been duly transferred pursuant
to Section 6.5, the transferee) while the Participant is in active employment
with the Company, or its Subsidiary or Affiliate, except:

(i)  

in the case of a Participant’s death, the Stock Option Award shall remain
exercisable by the transferee of the award during a three (3) year period
following the date of death;


(ii)  

in the case of a Participant’s Retirement or Disability, the Stock Option Award,
to the extent not forfeited in accordance with Section 6.7 above, shall remain
exercisable during the original grant duration as specified in the grant
agreement;


(iii)  

in the case of termination by the Company of the Participant’s employment other
than for cause, the Stock Option Award shall remain exercisable during a three
(3) year period commencing on the effective date of such termination;


(iv)  

in the case of termination by the Participant or the Company, of the
Participant’s employment within two (2) years after a Change in Control of the
Company, unless such termination of employment is for cause, the Stock Option
Award shall remain exercisable during a three-year period commencing on the
effective date of termination; or


(v)  

if the Committee decides that it is in the best interest of the Company to
permit individual exceptions.


               In no event may a Stock Option Award be exercised after its
expiration date.

               For purposes of this Plan, the employment of individuals employed
by a Subsidiary or Affiliate of the Company shall be deemed to have been
terminated by the Company at such time as the Company ceases to hold, either
directly or indirectly, at least 50% of the total ownership interests of the
entity.

               6.9   Manner of Exercise. A Stock Option Award may be exercised
by the Participant (or, if the Stock Option Award has been duly transferred
pursuant to Section 6.5, the transferee) with respect to part or all of the
shares subject to the option by giving written notice to the Company or its
designee of the exercise of the option according to such procedures as the Vice
President, Human Resources may establish.

               6.10   Payment of Exercise Price. The exercise price for the
shares for which an option is exercised shall be paid by the exerciser within
ten (10) business days after the date of exercise and the terms of the Stock
Option Award may provide that the exercise price may be paid:

(a)  

in cash;


(b)  

in whole shares of Common Stock of the Company owned by the exerciser prior to
exercising the option;


(c)  

by having the Company withhold shares that otherwise would be delivered to the
exerciser pursuant to the exercise of the option in an amount equaling in value
the exercise price;


(d)  

in a combination of either cash and delivery of shares, or cash and withholding
of shares; or


(e)  

by whatever other means the Committee may deem appropriate, other than by a loan
by the Company to the exerciser.


               The Company shall establish procedures in connection with
payments pursuant to (b), (c), (d), and (e) above, to ensure that the Plan does
not become subject to variable accounting by virtue of such payment methods. The
value of any share of Common Stock delivered or withheld in payment of the
exercise price shall be its Market Price on the date the option is exercised.

7

--------------------------------------------------------------------------------

        6.11   Limits on Incentive Stock Options. The aggregate fair market
value of all shares of Stock with respect to which Incentive Stock Options are
exercisable for the first time by a Participant in any one calendar year, under
this Plan or any other stock option plan maintained by the Company (or by any
subsidiary or parent of the Company), shall not exceed $100,000. The fair market
value of such shares of Stock shall be the mean of the high and low prices of
the common Stock of the Company as reported in the New York Stock Exchange-
Composite Transactions on the date the related Stock Option Award is granted (or
on the next preceding day such Stock was traded on a stock exchange included in
the New York Stock Exchange-Composite Transactions if it was not traded on any
such exchange on the date the related stock option is granted).

        6.12   Payment of Taxes. To enable the Company to meet any applicable
federal, state or local withholding tax requirements arising as a result of the
exercise of a Stock Option Award, whether exercised by the Participant or
his/her transferee, a Participant or the Participant’s estate shall pay to the
Company the amount of tax to be withheld, or may elect to satisfy such
obligation:

        (a) by delivering to the Company other shares of Common Stock of the
Company owned by the Participant prior to exercising the option;

        (b) by making a payment to the Company consisting of a combination of
cash and such shares of Common Stock; or

        (c) if the exerciser is the grantee Participant, by having the Company
withhold shares that otherwise would be delivered to the Participant pursuant to
the exercise of the option for which the tax is being withheld, provided that
withholding by such method shall be limited to the minimum required applicable
tax withholding.

        Such an election shall be made in such manner as may be prescribed by
the Committee and the Committee shall have the right, in its discretion, to
disapprove such election. Any such election must be made prior to the date to be
used to determine the tax to be withheld and shall be irrevocable. The value of
any share of Common Stock to be withheld by the Company or delivered to the
Company pursuant to this Section 6.12 shall be the Market Price on the date used
to determine the amount of tax to be withheld.

Section 7. Grants of Stock.

               7.1   Award Types. The Committee may grant, either alone or in
addition to other awards granted under the Plan, shares of Stock or Restricted
Stock (hereinafter referred to as a “Stock Award”) to such Participants as the
Committee (or the Chief Executive Officer of the Company, if the Committee in
its discretion delegates the right to allocate awards pursuant to Section 4)
authorizes and under such terms as the Committee establishes. The Committee, in
its discretion, may also make a cash payment to a Participant granted shares of
Stock or Restricted Stock under the Plan to allow such Participant to satisfy
tax obligations arising out of receipt of the Stock or Restricted Stock.
Alternatively, the terms of the Stock or Restricted Stock grant may allow for
the Participant to satisfy tax withholding obligations by the means set forth in
Section 7.7.

               7.2   Aggregate and Individual Limits. Notwithstanding any
provision in this Plan to the contrary, the combined number of shares granted
under the Plan pursuant to Stock Awards or Performance Awards shall not exceed
20% of the maximum number of shares of Stock available for award under this Plan
as provided in Sections 5.2 and 5.3. In addition, no more than 300,000 shares as
a Stock Award shall be granted to one individual in a calendar year unless
pursuant to a multi-year award. Grants of Stock other than Restricted Stock
shall only be made in lieu of salary or cash bonus.

               7.3   Vesting Periods. A grant of Restricted Stock pursuant to
this Section 7 shall be subject to a minimum vesting period of at least three
(3) years, or such longer period as the Committee, in its sole

8

--------------------------------------------------------------------------------

discretion, may determine. Notwithstanding the foregoing, the Committee may
grant shares of Restricted Stock with a vesting period of at least two (2)
years, or such longer period as the Committee, in its sole discretion, may
determine, so long as vesting is based on performance criteria.

               7.4   Rights as a Stockholder. The Participant shall have, with
respect to Restricted Stock, all of the rights of a stockholder of the Company,
including the right to vote the shares and the right to receive any dividends,
unless the Committee shall otherwise determine.

               7.5  Transferability. Restricted Stock may not be sold or
transferred by the Participant until any restrictions that have been established
by the Committee have lapsed.

               7.6   Forfeiture. Upon a termination by the Participant or the
Company, of the Participant’s employment for any reason during the period any
restrictions are in effect, all Restricted Stock held by the Participant shall
be forfeited without compensation to the Participant unless the Committee
decides that it is in the best interest of the Company to permit individual
exceptions.

               7.7   Payment of Taxes. To enable the Company to meet any
applicable federal, state or local withholding tax requirements arising as a
result of the grant or vesting of a Stock Award, the Participant shall pay the
Company the amount of tax to be withheld or may elect to satisfy such
obligation:

(a)  

by having the Company withhold shares that otherwise would be delivered to the
Participant pursuant to the granting or vesting of a Stock Award for which the
tax is being withheld;


(b)  

by delivering to the Company other shares of Common Stock of the Company owned
by the Participant prior to the grant or vesting of a Stock Award; or


(c)  

by making a payment to the Company consisting of a combination of cash and such
shares of Common Stock. Such an election shall be made prior to the date to be
used to determine the tax to be withheld. The value of any share of Common Stock
to be withheld by the Company or delivered to the Company pursuant to this
Section 7 shall be the Market Price on the date used to determine the amount of
tax to be withheld. Section 8. Performance Awards.


               8.1   Award Types. The Committee may grant, either alone or in
addition to other awards granted under the Plan, awards of Stock and other
awards that are valued in whole or in part by reference to, or are otherwise
based on, the market value of the Common Stock, or other securities of the
Company (“Performance Awards”) to such Participants as the Committee (or the
Chief Executive Officer of the Company, if the Committee in its discretion
delegates the right to allocate awards pursuant to Section 4) authorizes and
under such terms as the Committee establishes. Performance Awards may be paid in
Common Stock, Restricted Stock or other securities of the Company, cash or any
other form of property as the Committee shall determine.

               8.2   Terms and Conditions of Awards. Performance Awards shall
entitle the Participant to receive an award if the measures of performance
established by the Committee are met. The measures of performance shall be
established by the Committee in its absolute discretion except that the
performance measurement period shall be a period of at least twelve (12) months.
The Committee shall determine the times at which Performance Awards are to be
made and all conditions of such awards.

               8.3   Aggregate and Individual Limits. Notwithstanding any
provision in this Plan to the contrary, the combined number of shares granted
under this Plan pursuant to Performance Awards or Stock Awards shall not exceed
20% of the maximum number of shares of Stock available for award under this Plan
as provided in Sections 5.2 and 5.3. In addition, no more than 300,000 shares
pursuant to any

9

--------------------------------------------------------------------------------

Performance Awards shall be granted to one individual in a calendar year unless
pursuant to a multi-year award.

               8.4  Transferability. The Participant shall not be permitted to
sell, assign, transfer, pledge or otherwise encumber shares received pursuant to
this Section 8 prior to the date on which any applicable restriction or
performance period established by the Committee lapses.

               8.5   Payment of Taxes. To enable the Company to meet any
applicable federal, state or local withholding tax requirements arising as a
result of the vesting or payment of Performance Awards, a Participant shall pay
the Company the amount of tax to be withheld or may elect to satisfy such
obligation:

(a)  

by having the Company withhold shares that otherwise would be delivered to the
Participant pursuant to the vesting or payment of Performance Awards for which
the tax is being withheld;


(b)  

by delivering to the Company other shares of Common Stock of the Company owned
by the Participant prior to the vesting or payment of Performance Awards; or


(c)  

by making a payment to the Company consisting of a combination of cash and such
shares of Common Stock.


        Such an election shall be made prior to the date used to determine the
tax to be withheld. The value of any share of Common Stock to be withheld by the
Company or delivered to the Company pursuant to this Section 8.5 shall be the
Market Price on the date used to determine the amount of tax to be withheld.

Section 9. General Provisions.

               9.1   Assignment. Subject to the provisions of Section 6.5, if
applicable, any assignment or transfer of any awards without the written consent
of the Company shall be null and void.

               9.2   No Trust. Nothing contained herein shall require the
Company to segregate any monies from its general funds, or to create any trusts,
or to make any special deposits for any immediate or deferred amounts payable to
any Participant for any year.

               9.3   No Right to Employment. Participation in this Plan shall
not affect the Company’s right to discharge a Participant.

               9.4   Cancellation and Rescission of Awards.

(a)  

The Committee shall have the discretion with respect to any award granted under
this Plan to establish upon its grant conditions under which (i) the award may
be later forfeited, cancelled, rescinded, suspended, withheld or otherwise
limited or restricted; or (ii) gains realized by the grantee in connection with
an award or an award’s exercise may be recovered; provided that such conditions
and their consequences are (A) clearly set forth in the grant agreement or other
grant document; and (B) fully comply with applicable laws. These conditions may
include, without limitation, actions by the Participant which constitute a
conflict of interest with the Company, are prejudicial to the Company’s
interests, or are in violation of any non-compete agreement or obligation, any
confidentiality agreement or obligation, the Company’s applicable policies or
the Participant’s terms and conditions of employment.


(b)  

The Committee may require, upon exercise, payment or delivery pursuant to an
award, that the Participant certify in a manner acceptable to the Company that
he or she is in compliance with the terms and conditions of the award grant.


Section 10. Amendment, Suspension, or Termination.

10

--------------------------------------------------------------------------------

               10.1   The Board of Directors may suspend, terminate, or amend
the Plan, including, but not limited to, such amendments as may be necessary or
desirable resulting from changes in the federal income tax laws and other
applicable laws, but may not, without the affirmative vote of a majority of all
votes duly cast on the matter at a meeting of the stockholders of the Company
(provided that the total votes cast on the matter represent over 50% of the
shares entitled to vote on the matter): (a) increase the total number of shares
of Stock that may be optioned or granted under this Plan; (b) amend Section 6.4
with respect to re-pricing of Stock Option Awards; (c) change the eligibility
requirements for participation in the Plan; or (d) adopt any other material
revision to this Plan that would require the approval of the stockholders under
the rules promulgated by the New York Stock Exchange.

               10.2   It is the Company’s intent that the Plan comply in all
respects with Rule 16b-3 under the Exchange Act and any related regulations. If
any provision of this Plan is later found not to be in compliance with such Rule
and regulations, the provisions shall be deemed null and void. All grants to,
and exercises of options by Executive Officers under this Plan shall be executed
in accordance with the requirements of Section 16 of the Exchange Act and
regulations promulgated thereunder.

Section 11. Governing Law.

        The validity, construction and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the State of Connecticut and applicable federal law.

Section 12. Effective Date and Duration of the Plan.

        This Plan shall be effective as of January 1, 2002. No award shall be
granted under this Plan on or after January 1, 2012.

11